        Case 1:18-cr-00091-BLW Document 63 Filed 01/19/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                              Case No. 1:18-cr-00091-BLW
        Plaintiff,
                                              MEMORANDUM DECISION
         v.                                   AND ORDER

  MATTHEW LEE SEDILLO,

        Defendants.



                                INTRODUCTION

      Before the Court is Matthew Sedillo’s Emergency Motion for

Compassionate Release. Dkt. 60. The Government opposes the motion. Dkt. 62.

After considering the briefing and record, the Court will deny the motion.

                                 BACKGROUND
      In 2018, Sedillo pled guilty to conspiracy to distribute fentanyl and

methamphetamine resulting in serious bodily injury and death and was sentenced

to 121 months incarceration. Sedillo was arrested after selling multiple pounds of

marijuana to a confidential informant. Dkt. 35. Sedillo also served as the

intermediary between his father and another individual to sell methamphetamine

and “China White.” The china white was actually fentanyl, or a substance laced




MEMORANDUM DECISION AND ORDER - 1
        Case 1:18-cr-00091-BLW Document 63 Filed 01/19/21 Page 2 of 4




with fentanyl, that caused a victim to overdose and die. Sedillo was not present

when the victim overdosed. Sedillo has a previous conviction for driving under the

influence.

      Sedillo has served approximately 34 months of his sentence. His projected

release date is October 22, 2026. Sedillo is currently incarcerated at USP Lompoc,

which has 47 inmates and 7 staff with active COVID-19 infections.

https://www.bop.gov/coronavirus/ (last accessed January 7, 2021).

      While in custody, Sedillo tested positive for COVID-19, and has since

recovered. Dkt. 62 at 6. Sedillo is 32 years old and is generally healthy. Sedillo has

a young son who he hopes to care for when released.

                               LEGAL STANDARD

      Sedillo seeks compassionate release under 18 U.S.C. 3582(c)(1)(A). To

grant compassionate release, a district court must, as a threshold matter, determine

whether a defendant has exhausted his or her administrative remedies. Id. If the

exhaustion requirement is met, the court must consider the 18 U.S.C. § 3553(a)

factors. Id. Then the Court may grant compassionate release only if the defendant

shows that “extraordinary and compelling reasons warrant such a reduction.” and

the reduction is “consistent with applicable policy statements” issued by the U.S.

Sentencing Commission. Id.; United States v. Rodriguez, 424 F. Supp. 3d 674, 680




MEMORANDUM DECISION AND ORDER - 2
        Case 1:18-cr-00091-BLW Document 63 Filed 01/19/21 Page 3 of 4




(N.D. Cal. 2019). The defendant bears the burden of establishing that extraordinary

and compelling reasons exist to justify compassionate release. See United States v.

Greenhut, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020) (citing United States

v. Sprague, 135 F.3d 1301, 1306-07 (9th Cir. 1998)).

                                    ANALYSIS

      Sedillo requested compassionate release from the Warden at USP Lompoc

on October 2, 2020 and the Warden has not responded. Therefore, he has

exhausted his remedies under § 3582(c)(1)(A) and his motion is ripe for

consideration.

      The § 3553(a) factors do not warrant a reduction of Sedillo’s sentence.

Sedillo was arrested for distributing marijuana and sold methamphetamine and

fentanyl resulting in the overdose and death of an individual. The § 3553(a) factors

have not changed significantly since Sedillo was sentenced and he has served only

34 months of his 121 months sentence.

      Sedillo has also not demonstrated extraordinary and compelling reasons

warranting his release. He is 32 years old, is generally health, and has contracted

and recovered from COVID-19. While his desire to care for his son and provide for

his family are admirable, they do not warrant early release. Accordingly, the Court

will deny Sedillo’s motion.




MEMORANDUM DECISION AND ORDER - 3
       Case 1:18-cr-00091-BLW Document 63 Filed 01/19/21 Page 4 of 4




                                 ORDER

     IT IS ORDERED that Matthew Sedillo’s Emergency Motion for

Compassionate Release (Dkt. 60) is DENIED.



                                        DATED: January 19, 2021


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
